Title: From Alexander Hamilton to Otho H. Williams, 21 November 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentNovember 21. 1792
Sir

Captain Porter of the Revenue Cutter Active having communicated to me, that he has reasons to be dissatisfied with the conduct of his third Mate Mr. James Forbes, I have to desire that you will make proper enquiry into the affair, in which the Naval Officer is requested to assist; communicating to me the result. Enclosed is an extract of Captain Porters letter for your information.

I am   Sir   Your Obedt. servant

Alexander Hamilton
Otho H. Williams Esqr.Collector, Baltimore.

